DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/19/2021 and 05/31/2022.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 11/11/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they draw to “computer-readable media” disclosed to include transmission media and/or signal carrier wave in using term “any available media,” “communication media,” or “any other medium” in paragraph [0041] of the specification of the instant application.  Perhaps, in a response to this Office Action, the Applicant should further amend the claims to replace “computer-readable media” with “non-transitory computer-readable media” to overcome the outstanding rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,191,087. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
 
Instant Application Claim 1 Claims
‘087 Patent Claim 1 Claims
A method comprising:
A method comprising:




determining, based on capability information associated with a device, a first set of subcarriers associated with the device;
determining, based on the capability information associated with the device, a first set of subcarriers associated with the device;
sending, via the first set of subcarriers, a first portion of data;
sending, via the first set of subcarriers, a first portion of the data;


determining an updated set of subcarriers associated with the device; and
determining an updated set of subcarriers associated with the device; and
sending, via the updated set of subcarriers, a second portion of the data.
sending, via the updated set of subcarriers a second portion of the data.


Rationales:
	From the above claim comparison, one can see that claim 1 of the ‘087 anticipates all of the claimed limitations recited in claim 1 of the instant application.  Alternately, claim 1 of the instant application claims variously and essentially similar limitations as those in claim 1 of the ‘087 patent.  There is a difference between the claims depicted in the strike-through words.  The difference appears to be broadening claim by omitting limitations.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
	Dependent claims 2-6 are deemed obvious over the dependent claims 3+6, 3, 4+5, 1, and 7 of the ‘087 patent, respectively for the same rationales applied to base claim 1 as above discussed.
	As per group claims 7-11, the claims appear to call for implementing functional limitations of method claims 1-5 into processor-executable instructions.  Thus, they are deemed obvious over claims 1, 2+6, 3, 4+5, and 1 of the ‘087 patent for the same rationales applied to group claims 1-5 as above discussed.
	As per group claims 12-16, the claims appear to call for an apparatus having functional limitations mirrored method steps of method claims 1-5, respectively.  Thus, they are deemed obvious over claims 1, 2+6, 3, 4+5, and 1 of the ‘087 patent for the same rationales applied to method claims 1-5 as above discussed.
	As per group claims 17-20, the claims appear to call for a system having functional limitations mirrored method steps of method claims 1-4, respectively.  Thus, they are deemed obvious over claims 1, 2, 3, and 4+5 of the ‘087 patent for the same rationales applied to method claims 1-4 as above discussed.

Allowable Subject Matter
Claims 1-20 of the instant application recite similar limitations as those in claims 1-7 of the ‘087 patent as above discussed.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahany (US 7,606,575).
Baek et al. (US 2015/0049837).
Hwang et al. (US 2016/0134454).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 6, 2022